DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claims 15-18 are objected to because of the following informalities:  claims should add “a non-transitory computer-readable storage medium” to avoid 101 rejection since the specification disclose as signal or carrier wave (par. 43).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regrading to claim 2, the steps are not clear what the purpose of generating a notification and responsive to the notification that relative to the invention.  The step of sending is duplicated as the step of sending in claim 1.  Same rejection for claims 9 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-17, 19-20 /are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art in view of Newman et al. (Patent No. 11202198).
- With respect to claims 1-2, 8-9, 15-16 and 19. Prior Art discloses a method of transmitting encoded video data (e.g. par. 2), the method comprising: receiving, by the physical layer of the radio system, an uplink grant notification in response to the message (e.g. Fig. 2 shows step that BS UL grant to device); and based on the uplink grant notification, sending, by the physical layer of the radio system to the wireless base station, packets containing the encoded versions of the one or more pictures (e.g. Fig. 2 shows step UL data from device to BS); the Prior Art fails to teach generating an estimated size of encoded versions of one or more pictures of video data prior to generating the encoded versions of the one or more pictures; sending, by a physical layer of a radio system, a message to a wireless base station, wherein the message indicates a size value based on the estimated size of the encoded versions of the one or more pictures.  Newman teaches the step generating an estimated size of encoded versions of one or more pictures of video data prior to generating the encoded versions of the one or more pictures (e.g. Fig. 8B step 851 discloses step of Node calculate how much time is required to transmit which consider as the size of data); sending, by a physical layer of a radio system, a message to a wireless base station, wherein the message indicates a size value based on the estimated size of the encoded versions of the one or more pictures (e.g. step 852 in Fig. 8B disclose before data ready, node transmits the type and ID message to BS), therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the step of transmit a message to BS before the data ready to provide low latency in communication.
- With respect to claims 3, 10, 17, 20, Prior Art discloses generating the packets; and storing the packets in a buffer of the L2 layer, wherein sending the packets containing the encoded version of the one or more pictures comprises sending, by the physical layer of the radio system to the wireless base station, the packets from the buffer of the L2 layer (e.g. Fig. 2 show the packet from Video Encoder to buffer 112).  
- With respect to claims 6, 13, Prior Art discloses wherein generating the estimated size of the encoded versions of the one or more pictures comprises generating the estimated size of the encoded versions of the one or more pictures in response to a determination that an upcoming picture of the one or more pictures is to be encoded as an I-frame (e.g. Fig. 2 shows the step from block 106-108).  
- With respect to claims 7,14, Prior Art discloses wherein a group of pictures (GOP) includes the one or more pictures (see par. 27).  

Allowable Subject Matter
Claims 4-5, 11-12, 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471